Title: From John Quincy Adams to Walter Hellen, 9 August 1813
From: Adams, John Quincy
To: Hellen, Walter



Dear Sir,
St. Petersburg 9. August 1813

Mr. Gallatin upon his arrival here, delivered me your obliging favour of 20. April, from which I perceive with surprize that you had not then received my letter of 5. October last. It was forwarded by Mr. Jackson an American Gentleman, who arrived in the United States early in March, and by whom I sent many other letters, some of which I know have been received.— How it happened that the one for you failed of coming to your hands I cannot imagine, and it leaves me in concern for some others,which must by the same person and the receipts of which has not been acknowledged—I hope that this, and the inclosed copy of my letter of 5. October will be more successful in reaching you.
We have sincerely sympathized with you, in the severe afflictions which have befallen you, and are deeply concern’d at the low and infirm state of health with which you are still troubled—We hope that your alarm and despair of recovery will prove only to be the dejection of spirits, naturally proceeding from your long and repeated confinements—that you will yet recover to enjoy happier days, and many years of health, and that many comforts are yet in reserve for you even in this life—It gives us much pleasure to learn the health of your children.
The appearance of Mr. Gallatin and Mr. Bayard here was not unexpected, for we had heard of their appointment nearly six weeks before their arrival.—They had a tolerably good passage as far as Gothenburg; but from that time had a constant succession of adverse Winds, and finally landed at a Port in the Gulf of Finland, about 200 miles short of this place; and came from thence by land.—They have been arrived nearly three weeks.
Mrs. Adams and Mrs. Smith, yesterday received letters of some time in June, from Mrs. Buchanan which were brought by Mr. Smirnov of the Russian Legation. Genl. Moreau arrived in the same vessel, the Hannibal from New York to Gothenburg—We had learnt last week, from England the importunate loss of our Frigate Chesapeake.
With the warmest wishes, for the restoration of your health, and for your happiness, I remain, Dear Sir, / ever faithfully your’s.
